Mr. Justice Magruder delivered the opinion of the court: This is a bill, filed by the appellants, who are nonresident creditors of the estate of one John Fitzgerald, deceased, for the purpose of setting aside-as fraudulent the claim of Mary Fitzgerald, administratrix de bonis non with the will annexed of the estate of Edward P. Cagney, deceased, which claim had been allowed by the probate court of Cook county against the estate of John Fitzgerald for the sum of $24,156.10 as of class 6, and for the further purpose of removing the administration of the estate of John Fitzgerald, deceased, from the probate court of Cook county to the superior court of Cook county, for the appointment of a receiver to administer the estate, and for an injunction restraining the administrator, one of the appellees herein, from prosecuting the sale of the real estate of John Fitzgerald, deceased, under an order of the probate court, directing its sale by the administrator for the purpose of raising money to pay debts, and for general equitable relief. The question is whether the bill presents such a case, as justifies a court of chancery in granting the relief asked for by the amended bill. That is to say, the question presented is, whether, under the circumstances detailed in the amended bill, a court of equity has jurisdiction to take the administration of this estate out of the hands of the probate court, and enjoin the sale of the real estate already ordered by the probate court. First—The creditors, filing this bill, have never presented their claims to the probate court of Cook county, or procured the same to be allowed by that court. They are mere contract creditors, who have not reduced their claims to judgment, and seek, as simple contract creditors, to prevent an alleged fraudulent disposition of real property, or of the proceeds of sale of such real property. Ordinarily, a party, having a claim ag'ainst the estate of a deceased person, has a remedy at law by filing his claim in the probate court against the estate. This remedy it is his duty to pursue. He cannot in the first instance file a bill to enforce the payment of his claim against the estate. Inasmuch'as the statute has thus pointed out a legal remedy for the enforcemeut of the claim, a court of equity will not assume jurisdiction over it, except in extraordinary cases where the remedy afforded by the statute is inadequate. It is the settled law of this State, that a court of equity will not assume jurisdiction in such cases, until the claimant has exhibited his claim, and had it allowed in the probate or county court, and, then, if any special reasons, that may be deemed sufficient, can be assigned why the probate or county court may not afford the requisite relief, equity will assist him, but not otherwise. (Harris v. Douglas, 64 Ill. 466; Blanchard v. Williamson, 70 id. 647; Winslow v. Leland, 128 id. 304; Goodman v. Kopperl, 169 id. 136; Elting v. First Nat. Bank, 173 id. 368; Houston v. Maddux, 179 id. 377). In the case of Goodman v. Eopperl, supra, we said: “There are no instances, in which resort to a court of equity has been recognized under our later decisions before the claim of the creditor has been allowed against the estate by the probate court. Then, if special reasons exist why that court cannot afford relief, the creditor majr call on a court of equity to aid him to secure such relief, but not otherwise;” and a large number of prior decisions in this court are there recited in support of the conclusion thus announced. It is true, that the three foreign creditors, who filed the bill in this case, filed their claims in the county court of the county of Lancaster in the State of Nebraska, where John Fitzgerald lived when he died. The appellants, Moses Lederer and Alexander Strauss, co-partners doing business as Lederer & Strauss, who reside in Des-Moines in the State of Iowa, filed their claim in the county court of Lancaster county in. the State of Nebraska, and the same was there allowed on June 29,1895, for the sum of $5869.00, with interest from March 20, 1895, together w\th costs of suit, and the judgment in their favor has never been appealed from. The appellant, the First National Bank of Chariton, a resident and citizen of Chariton in the State of Iowa, filed its claim in the said county court of Lancaster county, Nebraska, for the sum of $5000.00, and interest from May 29, 1898, and the same was there allowed against the estate of said John Fitzgerald; but it appears that objections were filed to said claim, and an appeal from the order, allowing the same, was taken by Mary Fitzgerald, as administratrix of the estate of John Fitzgerald, deceased, to the district court in and for the county of Lancaster, in the State of Nebraska, which appeal is still pending and undetermined. The third appellant, S. H. Mallory, also a resident of Chariton county in the State of Iowa, filed' his claim in the county court of the county of Lancaster in Nebraska on August 16, 1895, and objections to the allowance of the same were filed by the administratrix, which objections were sustained, and the claim of the appellant, Mallory, was disallowed by the county court of Lancaster county, Nebraska. It thus appears that, although the claim of the First National Bank of Chariton, Iowa, was allowed by the county court of Lancaster county, Nebraska, an appeal was taken from such judgment of allowance, and is still pending in that State; and it further appears that the claim of the appellant, Mallory, was disallowed by the county court of Lancaster county, Nebraska, and, although Mallory took an appeal from such judgment of disallowance, such appeal is still pending. The appellant, Alexander Strauss, surviving partner of the firm of Lederer & Strauss, is the only one of the appellants, whose claim has been allowed by the county court of Lancaster county, Nebraska, and stands, as thus allowed, without appeal. But whether one or all of the claims of these non-resident creditors were allowed in the State of Nebraska, they occupy the position of mere contract creditors in this State, unless their claims have been allowed by the probate court of Cook county. A creditor, whose claim has been allowed against the estate of a deceased person in another State, is not regarded as a judgment creditor in this State for the purpose of invoking the aid of a court of chancery, unless his claim has also been presented and allowed by a probate court in this State. “A judgment against an administrator in one State is no evidence of indebtedness against another administrator of the same decedent in another State, for the purpose of affecting assets received by the latter under his administration. ” (Rosenthal v. Renick, 44 Ill. 202; Elting v. First Nat. Bank, supra). In McGarvey v. Darnall, 134 Ill. 367, we held that a judgment against an administrator in one State is not competent testimony to show a right of action against either a domiciliary or an ancillary administrator in another State, or to affect the assets in such other State. Again, in Smith v. Goodrich, 167 Ill. 46, where it appeared that a claim had been allowed by the superior court of Santa Clara county, in California, against an administratrix there, it was held that such allowance did not create any liability against the administrator of the estate in Illinois, and in the latter case we said (p. 51): “Administration here by a different representation was not dependent on the administration in that jurisdiction. There is no privity between the administrators. A judgment against the administratrix in California is not competent evidence to show a right of action against either a domiciliary or ancillary administrator here, and cannot affect the assets of the estate here. * * * Neither does the filing of the transcript of that judg'ment, with the note on which it was based, with the county clerk of Macon county in this State, constitute a judgment, but, following the statute, the appellee had a complete remedy at law for procuring judgment on her claim.” In Smith v. Goodrich, supra, we also said: “This proceeding seeks to reach the proceeds of real estate. It is, in fact, a proceeding against the land itself without a judgment at law, and is a resort to chancery on a simple contract indebtedness. This cannot be done where the law provides a remedy. * * * The contention of appellee, that a court of chancery has jurisdiction without reference to a judgment of the probate court allowing her claim, cannot be sustained.” The same doctrine was held in the case of Smith v. Smith, 174 Ill. 52. We are, therefore, of the opinion that the superior court of Cook county had no jurisdiction to entertain this bill, upon the ground that the creditors filing it had never procured their claims against the estate of John Fitzgerald to be allowed by the probate court of Cook county. Second—But appellants, while admitting the general rule that, before a creditor can complain in a court of equity, he must reduce his claim against an estate to judgment by having the same allowed in the probate court, contend that, if special reasons, which may be deemed sufficient, can be assigned why the probate court cannot afford the requisite relief, equity will assist the creditor; and it is contended, that the bill in this case sets up and shows such special reasons for the interposition of a court of equity. The first reason insisted upon by the appellants, as justifying their resort to equity, is that the two years, allowed by the statute for filing claims in the probate court, had passed when the original bill in this case was filed oh March 25,1898, and that, for that reason, it was impossible for them to obtain judgments, allowing their claims against the estate. Section 70 of the act in regard to administration of estates provides, that all demands, not exhibited within two years, shall be forever barred, except as ag’ainst subsequently! discovered estate, not inventoried or accounted for by thej executor or administrator. (1 Starr & Curt. Ann. Stat. ■—2d ed.—p. 302). In regard to this statute we said, in Roberts v. Matt, 142 Ill. 485, “that, although the administrator may be informed of the existence of a claim, and may state to the court that a certain debt is outstanding, with a view to lay a foundation to institute proceedings to sell land to pay debts, still these facts will not relieve the creditor of the duty of filing his claim in the county court for adjustment, if he desires to prevent the running of the statute.” In Snydacker v. Swan Land Co. 154 Ill. 220, we said: “It has been uniformly held that claims, not presented within two years, can only be paid out of subsequently discovered estate, not inventoried or accounted for.” The mere fact, that the two years have expired, within which the statute requires a claim to be^ filed against an estate in the probate court, does not jus-¡ tify the holder of such claim in resorting to a court of' equity for relief. It was so held in Hamilton v. Downer, 152 Ill. 651, where this court said (p. 654): “Jane Downer had a complete and ample remedy at law for the enforcement of such charge, by filing her claim in the probate court, and having it allowed against the estate of the deceased. If it has ceased to be a charge through her failure to pursue in due time the remedy given by the statute, a court of equity will render her no assistance;” and a number of decisions are there referred to sustaining the doctrine so announced. It is said that Mrs. Fitzgerald, the administratrix of her husband’s estate in the State of Nebraska, when she filed an inventory of her husband’s assets in said county court of Lancaster county, Nebraska, omitted to mention therein the real estate, owned by him in the State of Illinois. If the administratrix failed to file a full inventory of the estate in Nebraska, that was a matter coming within the jurisdiction of the court in that State. As an administratrix, appointed in that State, she was subject to the control there of the court appointing her. The appellee, Thomas P. Phillips, was appointed administrator of John Fitzgerald, deceased, by the probate court of Cook county, and, under section 60 of the act in regard to the administration of estates in this State, he was required to give notice to all creditors to come in and file their claims against the estate within a certain time. In this case, the Illinois administrator gave such notice, nor was he obliged to give any other notice than that specified in the statute. There is nothing in the statute, which excuses creditors from filing their claims, upon the alleged ground that they did not know that notice was given within the period of limitation, prescribed by the statute. If creditors could excuse themselves for failing to file their claims within two years, and go into a court of chancery in order to assert their rights, then the fixing of a limitation by the statute would be a vain and useless provision. It is said, however, that the claim of Mrs. Fitzgerald as administratrix de bonis non with the will annexed of the estate of Edward P. Cagney, deceased, which has been allowed by the probate court of Cook county, is a fraudulent claim, and that the real estate of the deceased John Fitzgerald in Cook county should not have been ordered to be sold for the payment of the claim, so alleged to be fraudulent. It is conceded that John Fitzgerald had no personal property in the State of Illinois. The First National Bank of Naperville, Illinois, filed a claim in the probate court of Cook county, and said claim to the amount of $5121.11 was allowed by the probate court of Cook county on May 11, 1896. It is not denied, that this claim of the First National Bank of Naperville is a just and valid claim and was properly allowed. The sale of the real estate was, therefore, necessary for the purpose of paying this claim. But, if the claim allowed in favor of Mrs. Fitzgerald, as such administratrix de bonis non, etc., was fraudulent, the probate court had full power, upon the fact being represented to it, to set aside and disallow such claim. In the adjustment of the accounts of executors, administrators, and guardiaps, the ■ county court has equitable jurisdiction, and may adopt equitable procedure. (Millard v. Harris, 119 Ill. 185). In Schlink v. Maxton, 153 Ill. 447, it was held that the county court, sitting as a probate court, is a court of general and unlimited jurisdiction in matters of administration; and, in the settlement of the estates of deceased persons, it exercises an equitable jurisdiction peculiar to its organization and modes of proceeding; and, in that case, it was said that the county court, in the exercise of such equitable jurisdiction, may, on motion, at a subsequent term, set aside its own order, allowing a claim against an estate, if mistake or fraud has intervened. In Shepard v. Speer, 140 Ill. 238, it was held that a bill in equity could not be maintained by an administrator of an estate for the purpose of determining what disposition should be made of the funds in his hands, or what creditor should receive the fund he held for distribution; and it was there said that the court of probate has ample jurisdiction to settle all questions, relating to the settlement and distribution of estates. Whether or not, therefore, in case the sale of the real estate, ordered by the probate court of Cook county, should be completed, the funds should properly be appropriated to the payment of the claim of Mrs. Fitzgerald, is a matter to be determined by the probate court, and not by a court of chancery. To the same effect also is Spencer v. Boardman, 118 Ill. 553. It is further urged by the complainants that the appellee, Phillips, procured his appointment as administrator of John Fitzgerald’s estate by representing to the probate court that he was a creditor of the estate, when he was not a creditor. It appears that Phillips was interested in, and was the president of, the First National Bank of Naperville, Illinois, which was a creditor of the estate. But, without saying that his relations to the creditor bank were such as to justify him in claiming himself to be a creditor, we think it was a matter for the probate court to determine, whether or not he had procured his own appointment by improper means. Section 26 of the act in reg'ard to the administration of estates provides, that “county courts shall revoke letters of administration in all cases where the same were granted to any person upon the false and fraudulent pretense of being a creditor of the estate upon which administration is granted, or upon any other false pretense whatever.” (1 Starr & Cur. Ann. Stat.—2d ed.—p. 281.) If, therefore, the appellee, Phillips, procured letters of administration to be granted to him upon the estate of John Fitzgerald upon the false and fraudulent pretense of being a creditor of the estate, the probate court had full power to revoke his letters of administration. In Winslow v. Leland, 128 Ill. 304, we said (p. 342): “The county court has ample power to compel an administrator to proceed properly and faithfully in the discharge of his duties. If he has made mistakes it has power to correct them. If he has been guilty of fraud, or has wasted the estate, of has shown himself incompetent, or an improper person to conduct the administration, the court has power to call him to account, or to remove him and appoint another and suitable person in his place.” The charge, then, that the appellee, Phillips, procured his appointment by representing that he was a creditor of the estate when he was not, is not of itself sufficient to justify the interposition of a court of equity, inasmuch as the probate court had full power to deal with the administrator in reference to this matter. By this bill a court of chancery is asked to take possession of the estate of John Fitzgerald through the instrumentality of a receiver, and distribute the same, or the proceeds thereof, to those entitled to them. The real purpose of the bill in this case is to draw to the court of chancery the administration of the estate of the deceased. While this court has said in a number of cases, that a court of chancery may, in the exercise of its general jurisdiction, take upon itself the administration of an estate, yet it has always, at the same time, been said that it will not do so, except in extraordinary cases. “It is well settled that a court of chancery will not, except in extraordinary cases, supersede the probate court in the administration of an estate. * * * To maintain the present bill would be to deprive the probate court of all further power and jurisdiction over the estate.” (Harding v. Shepard, 107 Ill. 264; Shepard v. Speer, supra). We fail to discover, that any such extraordinary circumstances are shown by the allegations of the present bill, as would justify a court of chancery thus to supersede the probate court in the administration of the estate here involved. For the reasons above stated, we are of the opinion that the superior court of Cook county decided correctly in sustaining, the demurrers to the bill and dismissing the same, and that the Appellate Court, in affirming the judgment of the superior court, has also made a proper decision. Accordingly, the judgment of the Appellate Court is affirmed. Judgment affirmed.